Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a management apparatus which manages electric power transfer between a power system and a secondary battery mounted in a vehicle and storing electric power for traveling, the management apparatus comprising: a storage configured to store an upper limit number of rotations of a rotating machine included in the vehicle; and a controller configured to acquire an integrated number of rotations of the rotating machine that is measured from a start time of a warranty period of the vehicle 10 and to limit electric power transfer between the power system and the secondary battery when the integrated number of rotations is equal to or greater than the upper limit number of rotations in combination with the remaining limitations of independent claims.

Claim 7:  a management method of a management apparatus which manages electric power transfer between a power system and a secondary battery mounted in a vehicle and storing electric power for traveling and includes a storage configured to store an upper limit number of rotations of a rotating machine included in the vehicle, the management method comprising: acquiring an integrated number of rotations of the rotating machine that is measured from a start time of a warranty period of the vehicle; and limiting electric power transfer between the power system and the secondary battery when the integrated number of rotations is equal to or greater than the upper limit number of rotations in combination with the remaining limitations of independent claims.
 Claim 8:  a computer-readable non-transitory storage medium storing a program causing a computer of a management apparatus which manages electric power transfer between a power system and a secondary battery mounted in a vehicle and storing electric power for traveling and includes a storage configured to store an upper limit number of rotations of a rotating machine included in the vehicle to: acquire an integrated number of rotations of the rotating machine that is measured from a start time of a warranty period of the vehicle; and limit electric power transfer between the power system and the secondary battery when the integrated number of rotations is equal to or greater than the upper limit number of rotations in combination with the remaining limitations of independent claims.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859